DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the April 17, 2020 filling of Application 16/851,872.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 8, 11, 14, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo US 20200081991 A1 in view of Siebel US 2017/0006135 A1.

As per Claim 1 Caputpo teaches a system for use with an analytic applications environment, for determination of recommendations and alerts, comprising: 
a computer including one or more processors, (see Caputo para. 3) that provides access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants, wherein the data warehouse is associated with an analytic applications schema; (Caputo para. 20 teaches  Method 300 may comprise analyzing 302 records of data exchanges of first entity 130 stored in database 140 accessible to processor 240; determining 304 a sector with which the first entity is associated by at least one of: (i) analyzing the stored records of first entity data exchanges; and (ii) analyzing input received from the first entity that identifies the sector; analyzing 306 records of data exchanges of one or more second entities 130 different from the first entity stored in database 140, to determine which of the one or more second entities data exchange records involve other entities associated with the sector, to determine sector associated one or more second entities data exchanges; analyzing 308 the stored records of the sector associated one or more second entities data exchanges to determine one or more data baselines; analyzing 310 the stored records of the first entity data exchanges to determine one or more first entity data baselines, at least one of which corresponds in type to a respective one of the data baseline(s); comparing 312 one of the one or more data baseline(s) to a corresponding one of the first entity one or more data baseline(s); identifying 314 the relevant information based on the comparison; and notifying 316 (e.g., via communication module 210) the first entity 130 of the relevant information.)

Caputo teaches extracts data from database environment(para. 13 teaches institutions, such as blood banks, gather vast amounts of data from various entities (such as patrons, donators, volunteers, and any other personal or business entity that may provide information or data pertaining to the entity to an institution with which it interacts). For example, financial institutions, such as retail banks, gather vast amounts of data on the data exchanges, or financial transactions, of its various personal and business entity customers. Discussed below are methods and computing devices for identifying relevant information for entities, and methods and devices for determining, and identifying information to manage, levels of risk for entities, based on information in data exchange records.  Para. 32 teaches the presently described aspects are expected to allow an institution (such as a financial institution) to identify relevant information for entities (such as the first entity described herein, which may, e.g., be a business customer of the financial institution) from its existing data exchange records, to thereby leverage its data (which may be extensive, and thus comprise “big data”) to cultivate relationships with any such first entity. For 
wherein for a particular tenant of the environment associated with a particular enterprise application environment, data is loaded by the data pipeline or other processing component into the data warehouse as a shared data, for use in determining one or more alerts or recommendations based on the shared data. (Caputo para. 27 teaches in accordance with a further aspect of the present application, method 300 may further comprise: forming 324 one or more recommendations for the first entity from the analyzed records of the one or more second entities data exchanges. In this case, the relevant information may comprise the one or more recommendations. The recommendations may comprise, e.g., notifications of marketing opportunities. The relevant information may then comprise the identified one or more potential business-to-business opportunities. For example, an analysis of the data exchange records of the other entities in the sector may reveal other suppliers of products similar to those purchased by the first entity, which suppliers supply the like products at comparable or lower prices than the prices paid by the first entity.)

Caputo does not teach wherein each tenant of the plurality of tenants is associated with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance, wherein data associated with a particular tenant is provisioned in the data warehouse instance associated with, and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant;  However, Siebel para. 180 teaches one embodiment, the type system (e.g., in a C3 IoT Platform) may group metadata for types or type definitions into customer specific partitions, which may be referred to herein as tenants. The customer specific partitions may be further divided into sub partitions called tags. For example, a system may include a general or root partition that includes one a system partition (system tenant). The system tenant may include one or more tags. The system tenant and/or the tags of the system tenant may include a master partition for system data and/or platform metadata. As another example, the system may include a customer partition with one or more customer specific partitions (tenant for specific customer) for respective customer's companies or organizations. The tenant for the specific customer may also include one or more tags (sub partitions for the tenant). As yet a further example, a customer partition may include one or more customer tenants and the customer tenants may include one or more tags. The tags or customer tenants may correspond to data partitions to keep data and metadata for different customers. For example, the tenants and tags (with their corresponding partitions) may be used to keep metadata or data for the system or different customers separate for security and/or for access control. In one embodiment, all requests for data or types or request to write data include an identifier that identifies a tenant and/or tag to specify the partition corresponding to the request.  Further, para. 445 teaches he systems employ a role based access control (RBAC) security model to enable administration personnel to configure appropriate access to their data. Roles define the functionality that a user may access while a person's group typically defines what level of data they may see. Users have the ability to share content within the organization and delegate responsibility to other individuals.   Both Caputo and Siebel are directed to extracting information from data sources.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Caputo to include wherein each tenant of the plurality of tenants is associated with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance, wherein data associated with a particular tenant is provisioned in the data warehouse instance associated with, and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant as taught by Siebel to  keep metadata or data for the system or different customers separate for security and/or for access control. In one embodiment, all requests for data or types or request to write data include an identifier that identifies a tenant and/or tag to specify the partition corresponding to the request (see para. 180).

Caputo does not explicitly disclose wherein a data pipeline process extracts data from a plurality of enterprise application or database environments, including a first enterprise application or database environment and a second enterprise application or database environment, to be loaded into a data warehouse; However, Seibel para. 331 teaches addition to collecting time-series, sensor data, or smart device data, the head-end phase may also include a separate pipeline for gathering relational data or other non-time-series data that is available from other sources.  Further, 566 teaches the data integrator module 3202 is capable of handling very high volumes of data (e.g., “big data”). For example, the data integrator module 3202 may frequently process interval data from millions or more of sensors and meters (e.g., digital sensors and meters). To receive data, the application server 3200 may provide a consistent secured web service API (e.g., REST). Integration can be carried out in an asynchronous batch or real-time mode. The data integrator module 3202 may incorporate real-time and batch data. As just one example, with respect to the energy industry and the utilities sector in particular, such real-time and batch data can come from, for example, utility customer systems, building characteristic systems, industry-standard benchmark systems, utility energy conservation measures and rebate databases, utility enterprise systems, MDM, and utility operational systems. When an external data source does not possess an API or computerized means by which to extract data, the application server 3200 can pull data directly from a web page associated with the external data source (e.g., by using web scraping).  Both Caputo and Siebel are directed to extracting information from data sources.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Caputo to include wherein a data pipeline process extracts data from a plurality of enterprise application or database environments, including a first enterprise application or database environment and a second enterprise application or database environment, to be loaded into a data warehouse as taught by Siebel to obtain data from multiple data sources in order to provide powerful and integrated data management, analytic, machine learning, application development, and/or other tools. 

As per Claim 4 Caputpo teaches the system of claim 1, wherein the data received from the plurality of enterprise application or database environments includes cost information associated with products, wherein the alerts or recommendations includes that an expense alert can be provided when two entities sharing data have procured or expensed a same or similar product, but one entity has incurred significantly higher costs associated with the product.   (Caputo para. 26 teaches Still with reference to FIG. 3, in accordance with a further aspect of the present application, method 300 may further comprise: analyzing 320 the stored records of the other entities associated with the sector (which may comprise business entities); and identifying 322, from the analysis of the stored records of the other entities associated with the sector, one or more potential business-to-business opportunities for the first entity (which may comprise a business entity). The relevant information may then comprise the identified one or more potential business-to-business opportunities. For example, an analysis of the data exchange records of the other entities in the sector may reveal other suppliers of products similar to those purchased by the first entity, which suppliers supply the like products at comparable or lower prices than the prices paid by the first entity. As another example, such analysis may reveal that the first entity and another business entity in the sector sell complimentary products and that there may be efficiencies to be gained from a partnership between the entities. As discussed previously, this step, and any other suitable step discussed herein, may be carried out using AI and/or ML.)

As per Claim 6 Caputpo teaches the system of claim 1, wherein the information is provided as a financial optimality of entities, including that an alert or recommendation associated with an entity that results in a lower product price increases a financial optimality associated with that entity.   (Caputo para. 35 teaches risk(s) determined at steps 402 and/or 418 may be determined in accordance with any proprietary or known method(s) for quantifying risks based on one or more factors, and the method employed for determining 402 and/or 418 the risk and/or updated risk is not to be considered as limiting the scope of the presently described aspects. In the financial context, “risk” may comprise a risk of the first entity's business failing (which may also include, e.g., a risk of the first entity being unable to pay loans, and/or a risk of a poor return on an investment in the first entity).  Further, para. 42 teaches the first entity may then use the provided information to adjust marketing tactics, supplier relationships, and any other facet of the business that may help the first entity to meet the set goal(s) by expiry of the time period, and to thereby achieve a higher determined 416 updated rank and a higher determined 418 updated level of risk, which in turn may result in the financial institution adjusting 420 the amount of the contribution (such as by deciding to increase a monetary loan amount, or deciding to offer a loan where no loan was previously being offered).

As per Claim 7 Caputpo teaches the system of claim 1, wherein a plurality of entities can be sorted or ranked based on a determined financial optimality for each entity. (Caputo para. 30 teaches method 300 may further comprise comparing 332 the first entity index to the sector benchmark index and ranking 334 the first entity against the other entities based on the comparison. In such cases, the relevant information may comprise the rank, and it is expected that the rank (identifying for the first entity its ranking against its competitors, for example, based on one or more factors) would provide yet a further source of useful information to the first entity from the data exchange records of the institution. For example, it may be of use for marketing purposes that the first entity knows how it ranks against the other entities in the sector in terms of revenues by region. It may also be of use to the first entity to know how it ranks against the other entities in the sector based on a combination of factors that are combined to determine the benchmark index and first entity index. The various factors may be combined to derive the respective indexes by known mathematical formulas for benchmarking based on a plurality of factors, as would be known in the art. In accordance with a further aspect, rather than determining 330 a single benchmark index based on multiple factors, separate benchmark indexes may be determined, each based on a respective one of the factors, and respective indexes may also be determined for the first entity. In this case, the steps of comparing 332 and ranking 334 may be based on separate comparisons and rankings for each such factor and the related indexes for the sector and the first entity.)

As per Claim 8 Caputpo teaches the system of claim 1, comprising: 
extracting the data from the plurality of enterprise application or database environments; (para. 13 teaches institutions, such as blood banks, gather vast amounts of data from various entities (such as patrons, donators, volunteers, and any other personal or business entity that may provide information or data pertaining to the entity to an institution with which it interacts). For example, financial institutions, such as retail banks, gather vast amounts of data on the data exchanges, or financial transactions, of its various personal and business entity customers. Discussed below are methods and computing devices for identifying relevant information for entities, and methods and devices for determining, and identifying information to manage, levels of risk for entities, based on information in data exchange records.  Para. 32 teaches the presently described aspects are expected to allow an institution (such as a financial institution) to identify relevant information for entities (such as the first entity described herein, which may, e.g., be a business customer of the financial institution) from its existing data exchange records, to thereby leverage its data (which may be extensive, and thus comprise “big data”) to cultivate relationships with any such first entity. For example, the identified relevant information may comprise information on the number of coffee shop customers that purchase coffee from Retail Coffee Shop ABC versus the first entity (Retail Coffee Shop 123). As another example, where the baselines compared comprise coffee bean suppliers, the analysis of the data exchange records may reveal that merchants with greater sales than the sales of the first entity are supplied by a particular coffee bean supplier, and so the relevant information may comprise an indication of the coffee bean supplier supplying the more successful coffee retailers.)
storing the data as historical data in the data warehouse; 
aggregating the historical data;  
analyzing the historical data to determine a plurality of alerts or recommendations; (Caputo para. 22 teaches In these aspects, the steps of analyzing 302 and 306 records of data exchanges comprise analyses of historical transaction or data exchange records of the customers of the financial institution that have been stored in the financial institution's database(s) 140.  Para. 28 teaches  another aspect of the present application, method 300 may also comprise extrapolating 326 from the analyzed records of the one or more second entities data exchanges to forecast one or more trends. In this case, the relevant information may comprise the forecasted one or more trends. The instructions when executed by processor 240 may cause the processor to analyze the one or more second entities data exchange records at different points in time in order to obtain different data points from which the extrapolation can be made. Additionally, or alternatively, reference may be made to the historical one or more second entities data exchange records in database 140, at one or more points in the past, in order to obtain the various data points from which the extrapolation can be made.)
determining that a first subset of the plurality of alerts or recommendations is based on data provided by the first enterprise application or database environment and associated with a first tenant or entity; 
determining that a second subset of the plurality of alerts or recommendations is based on data provided by the second enterprise application or database environment and associated with a second tenant or entity;  (para. 34 teaches with reference to FIG. 4, method 400 may further comprise: determining 402 the level of risk for the first entity based on the rank determined at step 334; determining 404 an amount of a contribution to the first entity based on the determined level of risk; if it is determined 405 that the rank is below (and/or the level of risk is above) a threshold, determining 406 one or more goals over a time period for the first entity for increasing the rank, the goal(s) corresponding respectively to the factor(s) from step 330 (for determining 330 the sector benchmark index and the first entity index) and relating to respective one or more measurable metrics of the first entity; measuring 408 the one or more metrics at or before expiry of the time period; determining 410 an updated first entity index based on the measured metric(s); determining 412 an updated benchmark index for the sector based on the one or more factors of the other entities; comparing 414 the updated first entity index to the updated sector benchmark index; determining 416 an updated rank against the updated benchmark index for the first entity based on the comparison; determining 418 an updated level of risk for the first entity based on the determined updated rank; and adjusting 420 the amount of the contribution to the first entity based on the determined updated risk.)
determining an optimality rank of each tenant or entity based on the alerts or recommendations resulting from the data provided by each enterprise application or database environment.  (see para. 34 that teaches with reference to FIGS. 3 and 4, method 400 may comprise steps 302, 304, 306, 320, 330, 332, and 334 of method 300, and transition at “A” from step 334 to the remaining steps of method 400 shown in FIG. 4. With reference to FIG. 4, method 400 may further comprise: determining 402 the level of risk for the first entity based on the rank determined at step 334; determining 404 an amount of a contribution to the first entity based on the determined level of risk; if it is determined 405 that the rank is below (and/or the level of risk is above) a threshold, determining 406 one or more goals over a time period for the first entity for increasing the rank, the goal(s) corresponding respectively to the factor(s) from step 330 (for determining 330 the sector benchmark index and the first entity index) and relating to respective one or more measurable metrics of the first entity; measuring 408 the one or more metrics at or before expiry of the time period; determining 410 an updated first entity index based on the measured metric(s); determining 412 an updated benchmark index for the sector based on the one or more factors of the other entities; comparing 414 the updated first entity index to the updated sector benchmark index; determining 416 an updated rank against the updated benchmark index for the first entity based on the comparison; determining 418 an updated level of risk for the first entity based on the determined updated rank; and adjusting 420 the amount of the contribution to the first entity based on the determined updated risk.)

Claims 11, 14, 16-17 recite similar limitations to those recited in claims 1, 4, 6, 7, 8 and are rejected for similar reasons.  Further, Caputo teaches a method for use with an analytic applications environment, for determination of recommendations and alerts (see Claim 11)

Claim 20 recites similar limitations to those recited in claim 1 and are rejected for similar reasons.  Further, Caputo teaches a non-transitory computer readable storage medium having instructions thereon, which when read and executed by a computer including one or more processors cause the computer to perform the recited method (see Claim 19)

Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo US 20200081991 A1 in view of Siebel US 2017/0006135 A1 as applied to claim 1 and in further view of Rush US 20150213470 A1.

As per Claim 2 Caputpo teaches the system of claim 1, wherein the data received from the plurality of enterprise application or database environments includes cost information associated with products, (Caputo para. 27 teaches in accordance with a further aspect of the present application, method 300 may further comprise: forming 324 one or more recommendations for the first entity from the analyzed records of the one or more second entities data exchanges. In this case, the relevant information may comprise the one or more recommendations. The recommendations may comprise, e.g., notifications of marketing opportunities. the relevant information may then comprise the identified one or more potential business-to-business opportunities. For example, an analysis of the data exchange records of the other entities in the sector may reveal other suppliers of products similar to those purchased by the first entity, which suppliers supply the like products at comparable or lower prices than the prices paid by the first entity.)
Caputpo does not teach and wherein the alerts or recommendations include that a negotiate alert can be provided when two entities sharing data are negotiating for similar products and similar quantities.  However, Rush para. 81-84 teaches referring now to FIG. 9, an example of an implementation of a peer group information section 900 is shown. The peer group information section 900 is configured to receive and display information associated with the peer groups that negotiated previous deals the analysis firm uses to perform the competitive pricing analysis. In this way, a buyer may advantageously utilize the pricing analysis template to assess the validity of the competitive pricing analysis performed. It will be appreciated, for example, the validity of a competitive pricing analysis may depend on the age of the data and the number of peer groups used to perform the competitive pricing analysis. A competitive pricing analysis that is based on relatively more recent data may be more valid that a competitive pricing analysis that is based on relatively less recent data. Likewise a competitive pricing analysis based on deals previously negotiated by relatively more peer groups may be more valid than a competitive pricing analysis that is based on relatively fewer peer groups.  The peer group information section 900, in this example includes for each component 604 in the set 602 of components input elements that receive input corresponding to: a peer group size 902 used to perform the competitive pricing analysis; a list of the industries 904 represented by the peer groups; a deal size comparison 906 between the negotiated deal and the previously negotiated deals; an age of the data 908 used to perform the competitive pricing analysis; and a deal ranking 910 that is based on the total number of peers 912 at or above the proposed offer and the total number of peers 914 below the proposed offer. The deal ranking 910 may be, for example, a deal ranking percentile.  The peer group information section 900, in this example, includes input elements 902a, 902b, and 902c that receive input corresponding to the number of peer groups used to perform the competitive pricing analysis for each component 604. The peer group information section 900 also includes an interface element that displays a composite peer group size 916 which may be the average of each peer group size 902. For some competitive pricing analyses, some buyers may prefer the composite size of the peer group 916 to be around ten.  The peer group information section 900, in this example, includes input elements 904a, 904b, and 904c that receive input corresponding to a list of industries represented by the peer groups for each of the components 604. The peer group information section 900, in this example, also includes interface elements that display the total number of industries 918 in each list of industries as well as an interface element that displays the composite number of industries represented 920. The composite number of industries represented 920 may be the average of the total number of industries 918 in each list. For some competitive analyses, a buyer may prefer the analysis firm to perform the competitive pricing analysis based on deals negotiated in multiple industries including the industry the buyer belongs to as well as other industries. Accordingly a buyer may prefer the composite number of industries represented 920 to be at least two. In this way, the buyer may determine whether buyers in other industries are able to negotiate relatively better deals.  Both Caputpo and Rush are directed to comparing peer entities to determine cost savings possibilities.  Therefore, it would have been obvious to a person having ordinary skill ion the art before the effective filed data of the Applicant’s invention to modify the teachings of Caputo to include wherein the alerts or recommendations include that a negotiate alert can be provided when two entities sharing data are negotiating for similar products and similar quantities as taught by Rush to enhance an entities analysis of the negotiated deal by comparing it to deals that other entities have negotiated (see Rush para. 4).

Claim 12 recites similar limitations to those recited in claim 2 and is rejected for similar reasons.  Further, Caputo teaches a method for use with an analytic applications environment, for determination of recommendations and alerts (see Claim 11)

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo US 20200081991 A1 in view of Siebel US 2017/0006135 A1 as applied to claim 1 and in further view of Kadkol US 2012/0232950 A1.

As per Claim 3 Caputpo does not teach the system of claim 1, wherein the data received from the plurality of enterprise application or database environments includes cost information associated with products, and wherein the alerts or recommendations include that a trend alert can be provided based on regular past purchases of an entity indicative of a trend in a price of a product.  However, Kadkol para. 34 teaches the present invention compares the cost component model trend with the spending trend. The difference between the cost component model trend and the spending trend can be computed and compared with a pre-determined threshold. When this difference crosses the pre-determined threshold, an alert can be generated. Such an alert facilitates the purchasing professional to initiate actions such as: re-negotiate with the supplier or change the supplier if the cost component model indicates that the spending trend is higher, re-budget for the procurement if the cost component model indicates that the spending trend is below the cost component model etc. In an embodiment of the present invention which utilizes computer apparatus, the comparison can be performed substantially automatically and substantially regularly. In this embodiment the alert can be communicated to the user via email, display on computer screen and so on.  Both Caputpo and Kadkol are directed to comparing spend analysis.  Therefore, it would have been obvious to a person having ordinary skill ion the art before the effective filed data of the Applicant’s invention to modify the teachings of Caputo to include wherein the data received from the plurality of enterprise application or database environments includes cost information associated with products, and wherein the alerts or recommendations include that a trend alert can be provided based on regular past purchases of an entity indicative of a trend in a price of a product as taught by Kadkol to facilitate analysis of the procurement cost vis-a-vis market dynamics of the underlying commodities. This in turn can facilitate optimizing procurement costs, projecting future procurement costs, negotiation leverage with suppliers (see Kadkol para. 5)

Claim 13 recites similar limitations to those recited in claim 3 and is rejected for similar reasons.  Further, Caputo teaches a method for use with an analytic applications environment, for determination of recommendations and alerts (see Claim 11)

Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo US 20200081991 A1 in view of Siebel US 2017/0006135 A1 as applied to claim 1 and in further view of Nair US 20130332226 A1.

As per Claim 5 Caputpo does not teach the system of claim 1, wherein the alerts or recommendations are provided as an information including a computed savings for an entity, based on the shared data.  However, Nair para. 10 teaches the present invention is related to a system containing an integration of cost savings tracker and spend analyzer for calculating actual effective savings of a spend category in a procurement cycle. In the present invention, the cost savings tracker module of the system is meant for calculating different types of savings of a spend category done by the procurement department in a procurement cycle, based upon the baseline cost information, the purchase cost information of the spend category and receiving average price change market information of that spend category. Both Caputpo and Rush are directed to comparing peer entities to determine cost savings possibilities.  Therefore, it would have been obvious to a person having ordinary skill ion the art before the effective filed data of the Applicant’s invention to modify the teachings of Caputo to include the alerts or recommendations are provided as an information including a computed savings for an entity, based on the shared data as taught by Nair to provide users with a clear understanding of potential cost savings.

Claim 15 recites similar limitations to those recited in claim 5 and is rejected for similar reasons.  Further, Caputo teaches a method for use with an analytic applications environment, for determination of recommendations and alerts (see Claim 11)


Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo US 20200081991 A1 in view of Siebel US 2017/0006135 A1 as applied to claim 1 and in further view of Wu US 10,552,443 B1.

As per Claim 9 Caputo does not teach the system of claim 1, wherein the computer environment maintains, for a plurality of tenants (customers) of the environment: 
a data warehouse instance associated with each tenant, including a first data warehouse instance associated with a first tenant, and a second data warehouse instance associated with a second tenant; and  
an analytics schema associated with each data warehouse instance, that enables data to be loaded automatically, by the data pipeline or other processing component, to a particular data warehouse instance in accordance with the analytics schema, to pre-populate the data warehouse instance with business intelligence or analytics data retrieved from an associated tenant enterprise application or database environment.   However, Wu para. 569 teaches ELD may be used in data warehouse applications storing and joining large amount of data from diverse sources with diverse formats. Event data are generated at different times from business metadata in a large number of real-world applications. Engineering and IT teams have a need for design and build of a processing pipeline to capture event data, ETL out the metadata, define proper data models and schemas to represent these data for future analysis, and normalize or denormalize the incoming data into the defined schema representations before any analysis may be performed on the data. Many times the steps have to be repeated a number of times as certain types of analyses requires data to be transformed and represented differently. These steps usually take months to develop into a production-level system. MELD automates the entire process and reduces the time to analysis from months to a few hours. The key aspects of MELD that enable this speed up are: (i) an automated pipeline to take JSON and convert to relational representation; (ii) storing the relational representation into a columnar block storage; (iii) utilizing Open Source distributed NoSQL/SQL databases to store the columnar data; and (iv) providing a SQL interface to query the data. These features enable the user to skip the data modeling, schema definition, normalization, denormalization, and multiple iterations of these. The user is able to perform analyses and generate report using the SQL interface.   Both Caputpo and Wu are directed to extracting information from sources.  Therefore, it would have been obvious to a person having ordinary skill ion the art before the effective filed data of the Applicant’s invention to modify the teachings of Caputo to include wherein the computer environment maintains, for a plurality of tenants (customers) of the environment: 
a data warehouse instance associated with each tenant, including a first data warehouse instance associated with a first tenant, and a second data warehouse instance associated with a second tenant; and  an analytics schema associated with each data warehouse instance, that enables data to be loaded automatically, by the data pipeline or other processing component, to a particular data warehouse instance in accordance with the analytics schema, to pre-populate the data warehouse instance with business intelligence or analytics data retrieved from an associated tenant enterprise application or database environment as taught by Wu to extract and store data in an efficient manner (see para. 33).

Claim 18 recites similar limitations to those recited in claim 9 and is rejected for similar reasons.  Further, Caputo teaches a method for use with an analytic applications environment, for determination of recommendations and alerts (see Claim 11)

Claims 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo US 20200081991 A1 in view of Siebel US 2017/0006135 A1 as applied to claim 1 and in further view of Rustagi US 2008/0195430 A1.

As per Claim 9 Caputo does not teach the system of claim 1, wherein each tenant and data warehouse instance is additionally associated with a customer schema, including: a first customer schema associated with the first tenant and first data warehouse instance; and a second customer schema associated with the second tenant and second data warehouse instance; wherein the contents of the particular data warehouse instance are controlled by the data pipeline or other processing component operating automatically in accordance with the analytics schema, and by the customer schema associated with the particular data warehouse instance.  However,  Rustagi para. 5-7 teach in order for the data analysis to yield correct results, the data being analyzed need to be of sufficiently good quality. This means that the data extracted from the original data sources during the ETL process need to be sufficiently free of errors. Obviously, analyzing erroneous data generally leads to erroneous and thus, misleading and useless results.  Existing ETL processes do not provide any means of monitoring the quality of the data being extracted from the data sources to ensure that only correct data are loaded into the warehouses for analysis. Instead, all extracted data, whether they are good or bad and whether they contain errors or not, are transformed and loaded into the data warehouses. Thereafter, when these data are analyzed, there is no way of indicating whether the data being analyzed are correct or not, which means that there is no way of ensuring that the results of the analysis are correct.  Further, para. 29 teaches embodiments of the present invention determine and maintain the quality of the data loaded in the data warehouses. In accordance with one embodiment, a set of data quality measurement rules is defined and stored in a central repository. These rules may be defined by the entity, i.e., corporation or organization, whose data are to be warehoused using the ETL process. Different entities often have different quality measurement rules depending on the business requirements of the individual entities. The data quality measurement rules may include specific rules such as acceptable ranges and/or error tolerance levels for each type of data. The rules may be updated as the business requirements of the entities change.   Both Caputpo and Rustagi are directed to extracting information from sources.  Therefore, it would have been obvious to a person having ordinary skill ion the art before the effective filed data of the Applicant’s invention to modify the teachings of Caputo to include 
wherein each tenant and data warehouse instance is additionally associated with a customer schema, including: a first customer schema associated with the first tenant and first data warehouse instance; and a second customer schema associated with the second tenant and second data warehouse instance; wherein the contents of the particular data warehouse instance are controlled by the data pipeline or other processing component operating automatically in accordance with the analytics schema, and by the customer schema associated with the particular data warehouse instance as taught by Rustagi to monitoring the quality of the data being extracted from the data sources to ensure that only correct data are loaded into the warehouses for analysis (see para. 6).

Claim 19 recites similar limitations to those recited in claim 10 and is rejected for similar reasons.  Further, Caputo teaches a method for use with an analytic applications environment, for determination of recommendations and alerts (see Claim 11)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683